Citation Nr: 9922801	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1961 to March 1964.

By rating decisions in September 1970, October 1988 and March 
1991, entitlement to service connection for low back and 
stomach disorders was denied.  The veteran was notified of 
the March 1991 rating denial by letter of the same month; 
however, he failed to perfect an appeal therefrom and that 
decision is final.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  

The current claim arises from a September 1996 rating 
decision of the Huntington, West Virginia Regional Office 
(RO) which again denied the veteran's claim of entitlement to 
service connection for low back and stomach disorders.  Thus, 
the Board will address the issue of whether new and material 
evidence has been submitted since the last prior final rating 
decision in March 1991.  

In May 1998, the Board issued a decision that determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
low back and stomach disorders.  The veteran filed an appeal 
to the Court.  In October 1998, the Secretary filed an 
unopposed motion for remand to the Court in which it was 
indicated that a Remand was required in light of the Federal 
Circuit Court of Appeals' recent decision in Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  By Court order dated on 
November 12, 1998, the May 1998 Board decision was vacated 
and the case was remanded to the Board for action consistent 
with the motion for remand.  

Following the September 1996 rating decision, the veteran 
also appealed the denial of entitlement to service connection 
for a shoulder disorder, a leg disorder, a hip disorder, 
numbness of the extremities, and arthritis of the entire 
body.  Thereafter, the veteran withdrew these issues during 
his April 1997 personal hearing.  In addition, the veteran 
raised the issue of entitlement to non-service connected 
pension benefits in June 1996.  This issue is therefore 
referred to the RO for appropriate action.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for low back and stomach disorders.  

At the time the RO considered the issue of whether new and 
material evidence had been submitted to reopen the previously 
denied claim of entitlement to service connection for low 
back and stomach disorders, the VA applied the materiality 
test adopted by the Court of Veteran's Appeals in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Pursuant to the Colvin 
test, evidence was considered material when it was probative 
of the issue at hand, and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  

Since the RO reviewed the present claim, the Colvin test was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
invalidating this test, the Federal Circuit reasoned that the 
"reasonably likely to change the outcome" requirement was 
not only unnecessarily stringent but also inconsistent with 
the promulgated regulation on point, 38 C.F.R. § 3.156(a) 
(1998), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  

In the instant case, the RO appears to have denied the 
reopening the veteran's claim based on the overruled Colvin 
test.  Specifically, in the February 1997 statement of the 
case, the RO cited the Colvin test and in the November 1997 
supplemental statement of the case, the RO held that there 
was "no reasonable possibility" that the new evidence 
submitted in connection with the current claim would change 
its previous decision.  Under these circumstances, the Board 
finds that entering a final determination on the issue of new 
and material evidence for low back and stomach disorders 
would be fundamentally unfair without the veteran being 
afforded the opportunity to have the RO review his claim 
based on the less strict standard prescribed by Hodge and 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, the veteran's representative posited 
in the July 1999 informal hearing presentation that it would 
be fundamentally unfair to deny the veteran's claim for a 
reason not addressed in the supplemental statement of the 
case.

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

The veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) on the issue of whether 
the veteran has submitted new and 
material evidence to reopen a claim of 
entitlement to service connection for low 
back and stomach disorders.  The SSOC 
should fully comply with the provisions 
of 38 U.S.C.A § 7105(d)(1).  The SSOC 
must first determine whether new and 
material evidence has been presented 
under 38 C.F.R. § 3.156(a); second, if 
new and material evidence has been 
presented, it must be determined 
immediately upon reopening whether, based 
upon all the evidence and presuming its 
credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and third, if the claim is 
well grounded, the merits of the claim 
must be evaluated after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) and Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  
The reasons for each determination made 
in this case should also be provided.  
The veteran and his representative should 
then be given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





